UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-58431 Name of Registrant: Vanguard Valley Forge Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2017 – June 30, 2017 Item 1: Reports to Shareholders Semiannual Report | June 30, 2017 Vanguard Managed Payout Fund A new format, unwavering commitment As you begin reading this report, you’ll notice that we’ve made some improvements to the opening sections—based on feedback from you, our clients. Page 1 starts with a new ”Your Fund’s Performance at a Glance,” a concise, handy summary of how your fund performed during the period. In the renamed ”Chairman’s Perspective,” Bill McNabb will focus on enduring principles and investment insights. We’ve modified some tables, and eliminated some redundancy, but we haven’t removed any information. At Vanguard, we’re always looking for better ways to communicate and to help you make sound investment decisions. Thank you for entrusting your assets to us. Contents Your Fund’s Performance at a Glance. 1 Chairman’s Perspective. 2 Advisor’s Report. 6 Fund Profile. 10 Performance Summary. 11 Financial Statements. 12 About Your Fund’s Expenses. 23 Trustees Approve Advisory Arrangement. 25 Glossary. 27 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: No matter what language you speak, Vanguard has one consistent message and set of principles. Our primary focus is on you, our clients. We conduct our business with integrity as a faithful steward of your assets. This message is shown translated into seven languages, reflecting our expanding global presence. Your Fund’s Performance at a Glance • For the six months ended June 30, 2017, Vanguard Managed Payout Fund returned about 6%, putting it on track to achieve its long-term goal of returning 4% plus inflation, but leaving it slightly behind its composite benchmark. • The Managed Payout Fund invests in nine underlying Vanguard funds and has a small stake in commodity-linked investments. • In general, equities performed well, including international stocks. In particular, the fund’s performance was boosted by an overweight allocation to emerging markets, which returned almost 15% during the period. • Domestic stock performance, while positive, was muted by the fund’s allocations. It had less exposure than the benchmark to U.S. stocks overall and a larger exposure to value stocks, which lagged their growth counterparts. • The fund’s positions in alternative strategies also held back relative performance. Total Returns: Six Months Ended June 30, 2017 Total Returns Vanguard Managed Payout Fund 6.03% Managed Payout Composite Index 6.91 For a benchmark description, see the Glossary. Vanguard owns a pending patent application for its Managed Payout Fund under U.S. Patent Application No. 2009-0076980-A1. 1 Chairman’s Perspective Bill McNabb Chairman and Chief Executive Officer Dear Shareholder, More than a decade ago, the eminent investor and commentator Howard Marks published a memo to his clients titled simply “Risk.” In it, Howard distilled the relationship between investors and risk. “When you boil it all down, it’s the investor’s job to intelligently bear risk for profit,” he wrote. It’s not surprising, then, that everyone from portfolio managers to behavioral economists avidly studies how investors’ reactions to risk influence not only individual investment decisions but also the broader financial markets. I’m a big fan of some of the behavioral finance work being done, which includes studies by our own investment strategists and analysts. A lens on investor behavior For example, Vanguard’s Investment Strategy Group introduced a “risk speedometers” report in January to look at how investors are reacting to market developments. This lens on real-world behavior measures the risk investors are taking in a given period by calculating the difference between net cash flows into higher-risk assets, such as stocks, and net cash flows into lower-risk assets, such as Treasuries. The measures are then compared with long-term averages. In the spring, the risk speedometer spiked. The spike was fueled by investors’ decisions to direct more of their equity 2 dollars to international investments in developed and emerging markets, and their bond dollars to riskier credit categories. A spiking speedometer seems a fitting analogy for what can happen. I consider myself a responsible driver. Still, when the highway is clear and the weather is nice, I might glance down at the speedometer and find that my right foot has gotten a little heavy. The same phenomenon is possible with our investment portfolios. Just as our attention can drift from our speed—and the risk level on the road—we can neglect the risk level of our portfolio’s asset allocation. Experience teaches that investors are especially prone to lose sight of risk when markets have been buoyant. How I manage risk in my own portfolio Rebalancing—periodically adjusting your asset allocation so it stays in line with your goals and risk tolerance—is one of the best ways I know of to help manage risk. Without rebalancing, your portfolio may end up potentially riskier than you intended and no longer aligned with your goals. I have a ritual I perform every June and again each December, between Christmas and New Year’s, as I prepare for a series of annual meetings with the Vanguard crew. I’ll set aside some time, review my Market Barometer Total Returns Periods Ended June 30, 2017 Five Years Six Months One Year (Annualized) Stocks Russell 1000 Index (Large-caps) 9.27% 18.03% 14.67% Russell 2000 Index (Small-caps) 4.99 24.60 13.70 Russell 3000 Index (Broad U.S. market) 8.93 18.51 14.58 FTSE All-World ex US Index (International) 13.95 20.53 7.68 Bonds Bloomberg Barclays U.S. Aggregate Bond Index (Broad taxable market) 2.27% -0.31% 2.21% Bloomberg Barclays Municipal Bond Index (Broad tax-exempt market) 3.57 -0.49 3.26 Citigroup Three-Month U.S. Treasury Bill Index 0.30 0.46 0.13 CPI Consumer Price Index 1.46% 1.63% 1.31% 3 investment portfolio, and, if necessary, rebalance back to my target asset allocation. My own portfolio is a mix of equity and fixed income funds, and I invest in both actively managed funds and index funds. Most years, I’ll make a minor adjustment to get back to the appropriate asset allocation for my own longer-term goals and risk tolerance. It’s not all that complicated, although my portfolio is a little more complex than some because I own more funds than we’d typically suggest. As chairman of Vanguard’s funds, I feel I should own a significant number of them. Consider your options You should consider rebalancing if your target allocation is off by 5 percentage points or more. Admittedly, this is often easier said than done. When an investment has performed exceptionally well, people have a hard time trimming it. They can be led astray by that old (and none-too-helpful) investing saw: Let your winners run. Fortunately, in recent years we’ve seen all sorts of investors take steps to rebalance. Many of the endowments, foundations, and traditional pension plans that Vanguard serves have good processes built into their investment guidelines to make sure rebalancing takes place on a regular basis. And among investors in defined contribution retirement plans, more and more are using target-date funds, where rebalancing happens automatically. If you choose to rebalance on your own, use your target asset allocation as your guidepost. Don’t be afraid to buy into bad news. In a sense, don’t worry about the noise of the marketplace. If you work with an advisor, make sure he or she understands the importance you place on your rebalancing ritual. And remember, the goal of rebalancing is to manage risk, not to avoid it altogether. Risk is inherent in investing—we just want to bear that risk intelligently. In that insightful memo on risk, Howard Marks included a saying often attributed to Will Rogers: “You’ve got to go out on a limb sometimes because that’s where the fruit is.” Tim Buckley chosen as Vanguard’s next CEO In closing, I’ll note senior leadership changes that we announced in July. Our board of directors has elected Vanguard Chief Investment Officer Tim Buckley as president and director of Vanguard. Under the planned transition, Tim will succeed me as Vanguard’s chief executive officer on January 1, 2018. I’m delighted with our board’s selection of Tim. We first met in 1991 when Tim was interviewing for a job at Vanguard. In the decades since, we’ve worked closely together, and he’s always impressed me as a man of tremendous character and an outstanding leader with a passion for serving our clients. During the transition 4 period, I will work closely with Tim in managing the firm and overseeing its operations. Replacing Tim as chief investment officer is Greg Davis, who had been global head of Vanguard Fixed Income Group. And succeeding Greg as our fixed income leader is John Hollyer, who most recently served as our global head of investment risk management. I know Greg and John will both do a superb job in their new roles. As with past successions, I will remain as chairman for a period of time determined by the board. On a personal note, it has been an honor and a privilege to lead Vanguard. Having spent more than half my life at Vanguard, I have come to know many fabulous crew members who are incredibly dedicated to Vanguard’s mission. Please be assured that Tim and the rest of the team will serve you and our other clients extremely well as Vanguard prepares for its next chapter. As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer July 14, 2017 Vanguard fund shareholders encouraged to vote in proxy campaign This summer you will be asked to vote on the election of trustees for all U.S.-domiciled Vanguard funds. Shareholders will also be asked to vote on several fund policy proposals that we believe are in the best interests of all shareholders. Vanguard filed a preliminary proxy statement on July 13, 2017, with the U.S. Securities and Exchange Commission (SEC). Following the SEC’s review, we expect to provide the proxy materials to Vanguard fund shareholders beginning in late August 2017. That’s when you can begin to vote online, by phone, or by mail. A shareholder meeting is scheduled to be held in Scottsdale, Arizona, on November 15, 2017, when voting will conclude. We encourage you to vote promptly. Please visit vanguard.com for updates. 5 Advisor’s Report For the six months ended June 30, 2017, Vanguard Managed Payout Fund returned about 6%, putting it on track to achieve its long-term goal of returning 4% plus inflation. Over shorter periods, we measure performance relative to the fund’s composite benchmark. Its return through the first half of this year trailed that of its benchmark. Surprising global growth and a tempered outlook for the new administration’s legislative agenda caused a shift in stock market leadership during the period. That market environment was reflected in the performance of the Managed Payout Fund’s underlying investments. In general, equities performed well, especially international and emerging markets stocks. But, value stocks, which surged in the wake of last year’s election, detracted from relative performance as they lagged behind mature growth companies. During the trailing three-year period, the fund performed in line with its benchmark. Its average annual return (+4.2%), however, failed to meet the fund’s long-term objective of returning 4% plus inflation. For the five-year period through June 2017, the fund exceeded the return of its composite benchmark and met its investment objective, with an average annual return of 7.89%. Investment objective The idea for the Managed Payout Fund originated with the success of the endowment and foundation investing model in the United States, dating to the 1970s. Many endowment pools seek to operate in perpetuity while preserving capital and regularly spending a certain percentage of assets. This is similar to what many investors, particularly in retirement, try to achieve. Broad asset-class diversification, a disciplined spending policy, and a focus on long-term performance helped make endowments successful. The Managed Payout Fund also has a dual objective. In any given year, we try to outperform the benchmark on a risk-adjusted basis, and in the long run we seek to provide a return that at least equals spending plus inflation. (If we spend 4% and inflation is 2%, the fund’s objective is to produce a return of 6% or more.) Meeting this objective is critical for making periodic distributions and preserving capital. We believe that markets are generally efficient in the long term, but short-term inefficiencies should allow our prudent, fundamentally driven strategy to achieve superior risk-adjusted results by concentrating on systematic opportunities within and between asset classes and by managing investment risks. To evaluate our success, we need an appropriate benchmark, so the fund’s strategic asset allocation benchmark considers the objective of making stable distributions to shareholders. We use this as a guide when making tactical decisions about specific investment vehicle allocations. 6 The fund’s benchmark consists of three primary asset classes: stocks, bonds, and commodities. The allocations are 60% stocks (36% domestic, 24% international), 35% bonds (24.5% domestic, 10.5% currency-hedged international), and 5% commodities. The fund currently invests in nine underlying Vanguard funds and has a stake in commodity-linked investments. From time to time, we adjust our investment allocations depending on market conditions. In 2016, we added Vanguard Value Index Fund to the fund’s underlying holdings. Successes and challenges As noted earlier, shifting sentiments caused a change in stock market leadership during the period. This was reflected in the variation in performance between growth and value stocks and U.S. and international equities. The Managed Payout Fund’s international exposure included an overweight allocation to emerging markets, which were helped during the period by stronger economic growth and a declining dollar. Vanguard Emerging Markets Stock Index Fund gained almost 15% during the period. U.S. equities also contributed positively to performance, although not as much as international stocks. An underweight allocation to U.S. equities, coupled with the poor performance of value stocks, muted domestic returns. Your fund has an overweight allocation to value stocks through such holdings as Vanguard Value Index Fund, which returned about 5% during the period. By comparison, Vanguard Growth Index Fund (which is not included in the Managed Payout Fund) returned almost 15%. There was surprising demand for bonds. Coming into the period, investors expected reflation policies such as tax reform to be quickly enacted. But as those initiatives were delayed, investors headed back to bonds, pushing their yields lower and causing stronger than expected returns. While stocks and bonds performed well, several alternative categories failed to meet expectations and caused a majority of the fund’s underperformance relative to the benchmark. That includes the fund’s positions in Vanguard Alternative Strategies Fund and Vanguard Market Neutral Fund. Positioning We remain committed to providing investors with a diversified portfolio that includes the Market Neutral and Alternative Strategies Funds. These underlying funds provide access to returns that are uncorrelated with the returns of other asset classes. We also remain committed to our exposure to value stocks. We believed these stocks had attractive valuations when we added exposure to the Value Index Fund last year. Those valuations are still compelling now. 7 Capital markets may be unpredictable in the short term, but we believe that our decisions position the fund, and our investors’ resources, well over the medium to long term. We continue to monitor conditions and position the portfolio within the risk-controlled framework. Thank you for entrusting us with your investments. Portfolio Managers: John Ameriks, Principal Anatoly Shtekhman, CFA Vanguard Quantitative Equity Group July 21, 2017 8 Return of capital: A look inside Managed Payout’s distributions Your fund is designed to provide a consistent amount of cash each month while seeking to preserve capital. Each year’s monthly payout is determined in January, based on the fund’s target annual distribution rate of 4% and its returns for the previous three years. Because the fund makes its monthly payouts regardless of year-to-date performance, its distributions may need to exceed its income and realized gains. This excess is a “return of capital,” which is generally not taxable to you in the year distributed, and can include a portion of your original investment in the fund. While the fund, like all mutual funds, must distribute all realized gains annually, it is not required to liquidate positions that show unrealized gains to make its distributions. Even in years when the fund’s return has been strong, a portion of its distributions may need to be classified as return of capital. This can occur in part because of tax regulations and because a fund’s total return includes both realized and unrealized gains and losses. For instance, in 2013, as shown in the table below, 29% of each distribution paid was considered return of capital, although the fund’s total return was about 16%. This demonstrates that the tax classifications of your distributions are only one factor to consider in evaluating your fund’s performance. Since the fund’s inception in May 2008, its 4.92% average annual return has fallen a bit short of its goal of returning 4% plus inflation, although it met the goal for the five years ended June 30, 2017, with an average annual return of 7.89%. Vanguard Managed Payout Fund distribution history Regular monthly payment % return Year (per share) of capital Total return 2008* $0.0833 100% –28.79% 2009 0.0699 21 23.51 2010 0.0634 14 13.67 2011 0.0647 47 0.69 2012 0.0659 47 11.02 2013 0.0704 29 15.97 2014 0.0555 6 5.83 2015 0.0589 57 –0.72 2016 0.0589 30 7.55 * May 2, 2008, is the inception date for Vanguard Managed Payout Growth and Distribution Fund, which was renamed Vanguard Managed Payout Fund in January 2014. Managed Payout Fund Fund Profile As of June 30, 2017 Total Fund Characteristics Ticker Symbol VPGDX 30-Day SEC Yield 1.75% Acquired Fund Fees and Expenses 1 0.34% Allocation to Underlying Investments Vanguard Total Stock Market Index Fund Investor Shares 20.1% Vanguard Total International Stock Index Fund Investor Shares 20.1 Vanguard Total Bond Market II Index Fund Investor Shares 12.3 Vanguard Alternative Strategies Fund Investor Shares 12.2 Vanguard Global Minimum Volatility Fund Investor Shares 7.4 Vanguard Market Neutral Fund Investor Shares 6.7 Vanguard Total International Bond Index Fund Investor Shares 6.0 Vanguard Emerging Markets Stock Index Fund Investor Shares 5.1 Vanguard Value Index Fund Investor Shares 5.1 Commodities 5.0 Total Fund Volatility Measures Managed DJ Payout U.S. Total Composite Market Index FA Index R-Squared 0.97 0.83 Beta 0.87 0.50 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Fund Asset Allocation 1 This figure—drawn from the prospectus dated April 26, 2017—represents an estimate of the weighted average of the expense ratios and any transaction fees charged by the underlying mutual funds (the ”acquired” funds) in which the Managed Payout Fund invests. For the six months ended June 30, 2017, the fund’s annualized expense figure totals 0.35%, representing the fund’s own annualized expense ratio of 0.02% together with acquired fund fees and expenses of 0.33%. (Approximately 40% of the total expenses are attributable to the short-sale dividend and borrowing expenses reported by Vanguard Market Neutral Fund and Vanguard Alternative Strategies Fund.) 10 Managed Payout Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): May 2, 2008, Through June 30, 2017 For a benchmark description, see the Glossary. Note: For 2017, performance data reflect the six months ended June 30, 2017. On January 17, 2014, Vanguard Managed Payout Growth Focus Fund and Vanguard Managed Payout Distribution Focus Fund were merged into Vanguard Managed Payout Growth and Distribution Fund, which was then renamed Vanguard Managed Payout Fund. Returns before the merger reflect the performance of the former Managed Payout Growth and Distribution Fund. Average Annual Total Returns: Periods Ended June 30, 2017 Since Inception Inception Date One Year Five Years Income Capital Total Managed Payout Fund 5/2/2008 9.25% 7.89% 3.00% 1.92% 4.92% See Financial Highlights for dividend and capital gains information. 11 Managed Payout Fund Consolidated Financial Statements (unaudited) Consolidated Statement of Net Assets As of June 30, 2017 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value • Shares ($000) Investment Companies (95.0%) U.S. Stock Funds (25.2%) Vanguard Total Stock Market Index Fund Investor Shares 6,287,056 380,681 Vanguard Value Index Fund Investor Shares 2,555,671 96,247 476,928 Global Stock Fund (7.4%) Vanguard Global Minimum Volatility Fund Investor Shares 10,799,870 140,506 International Stock Funds (25.2%) Vanguard Total International Stock Index Fund Investor Shares 22,808,935 380,225 Vanguard Emerging Markets Stock Index Fund Investor Shares 3,744,345 96,642 476,867 U.S. Bond Fund (12.3%) 1 Vanguard Total Bond Market II Index Fund Investor Shares 21,743,891 233,312 International Bond Fund (6.0%) Vanguard Total International Bond Index Fund Investor Shares 10,458,605 113,371 Alternative Funds (18.9%) Vanguard Alternative Strategies Fund Investor Shares 11,441,168 230,654 Vanguard Market Neutral Fund Investor Shares 10,740,852 127,172 357,826 Total Investment Companies (Cost $1,507,122) 1,798,810 Temporary Cash Investments (4.9%) Money Market Fund (0.0%) 1 Vanguard Market Liquidity Fund, 1.181% 5,898 590 12 Managed Payout Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) U. S. Government and Agency Obligations (4.9%) Fannie Mae Discount Notes 0.827%–0.901% 7/12/17 11,110 11,107 Fannie Mae Discount Notes 0.862%–0.877% 7/26/17 3,829 3,827 Fannie Mae Discount Notes 0.907% 8/2/17 5,678 5,673 Fannie Mae Discount Notes 0.932% 8/9/17 4,260 4,256 Federal Home Loan Bank Discount Notes 0.837%–0.842% 7/5/17 7,101 7,101 Federal Home Loan Bank Discount Notes 0.860% 7/12/17 2,100 2,099 Federal Home Loan Bank Discount Notes 0.817% 7/14/17 179 179 Federal Home Loan Bank Discount Notes 0.936% 7/18/17 1,875 1,874 Federal Home Loan Bank Discount Notes 1.021% 7/25/17 500 500 Federal Home Loan Bank Discount Notes 1.021% 7/28/17 401 401 Federal Home Loan Bank Discount Notes 1.051% 8/2/17 4,091 4,088 Federal Home Loan Bank Discount Notes 1.036% 8/9/17 3,960 3,956 Federal Home Loan Bank Discount Notes 1.042% 8/17/17 2,600 2,597 Federal Home Loan Bank Discount Notes 0.963%–1.003% 9/5/17 2,870 2,865 Federal Home Loan Bank Discount Notes 1.083% 9/8/17 1,000 998 Freddie Mac Discount Notes 0.802%–0.842% 7/3/17 1,560 1,560 Freddie Mac Discount Notes 0.871% 7/13/17 571 571 Freddie Mac Discount Notes 0.911%–0.921% 7/20/17 3,000 2,999 Freddie Mac Discount Notes 0.882% 8/3/17 1,100 1,099 Freddie Mac Discount Notes 1.042% 8/14/17 705 704 Freddie Mac Discount Notes 1.013% 9/6/17 4,502 4,494 Freddie Mac Discount Notes 1.022% 9/18/17 306 305 2 United States Treasury Bill 0.770% 7/6/17 4,845 4,845 2 United States Treasury Bill 0.861% 7/27/17 1,313 1,312 United States Treasury Bill 0.962% 8/31/17 7,000 6,989 2 United States Treasury Bill 0.985%–1.013% 9/21/17 6,570 6,556 2 United States Treasury Bill 1.003%–1.008% 9/28/17 10,019 9,995 2 United States Treasury Bill 1.003% 10/5/17 545 543 93,493 Total Temporary Cash Investments (Cost $94,077) 94,083 Total Investments (99.9%) (Cost $1,601,199) 1,892,893 Other Assets and Liabilities (0.1%) Other Assets 8,248 Liabilities (6,722) 1,526 Net Assets (100%) Applicable to 103,836,583 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,894,419 Net Asset Value Per Share $18.24 13 Managed Payout Fund Amount ($000) Consolidated Statement of Assets and Liabilities Assets Investments in Securities, at Value Unaffiliated Issuers 93,493 Affiliated Vanguard Funds 1,799,400 Total Investments in Securities 1,892,893 Receivables for Investment Securities Sold 6,612 Receivables for Accrued Income 573 Receivables for Capital Shares Issued 1,063 Total Assets 1,901,141 Liabilities Payables for Investment Securities Purchased 5,373 Payables for Capital Shares Redeemed 1,164 Payables to Vanguard 23 Other Liabilities 162 Total Liabilities 6,722 Net Assets 1,894,419 At June 30, 2017, net assets consisted of: Amount ($000) Paid-in Capital 1,626,930 Overdistributed Net Investment Income (25,563) Accumulated Net Realized Gains 1,358 Unrealized Appreciation (Depreciation) 291,694 Net Assets 1,894,419 • See Note A in Notes to Financial Statements. 1 Affiliated fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown for Vanguard Market Liquidity Fund is the 7-day yield. 2 Security is owned by the Vanguard MPF Portfolio, which is a wholly owned subsidiary of the Managed Payout Fund. 3 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 4 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 5 Securities with a value of $1,553,000 have been segregated as collateral for open swap contracts. See accompanying Notes, which are an integral part of the Financial Statements. 14 Managed Payout Fund Consolidated Statement of Operations Six Months Ended June 30,2017 ($000) Investment Income Income Income Distributions Received from Affiliated Funds 13,113 Interest 302 Total Income 13,415 Expenses—Note B Management and Administrative 176 Trustees’ Fees and Expenses 7 Custodian Fees 11 Total Expenses 194 Net Investment Income 13,221 Realized Net Gain (Loss) Capital Gain Distributions Received from Affiliated Funds 1,112 Investment Securities Sold 246 Swap Contracts (3,786) Realized Net Gain (Loss) (2,428) Change in Unrealized Appreciation (Depreciation) of Investment Securities 93,679 Net Increase (Decrease) in Net Assets Resulting from Operations 104,472 See accompanying Notes, which are an integral part of the Financial Statements. 15 Managed Payout Fund Consolidated Statement of Changes in Net Assets Six Months Ended Year Ended June 30, December 31, 2017 2016 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 13,221 29,246 Realized Net Gain (Loss) (2,428) 40,235 Change in Unrealized Appreciation (Depreciation) 93,679 48,926 Net Increase (Decrease) in Net Assets Resulting from Operations 104,472 118,407 Distributions Net Investment Income (34,998) (44,376) Realized Capital Gain 1 — (25,105) Return of Capital — (29,968) Total Distributions (34,998) (99,449) Capital Share Transactions Issued 224,123 282,930 Issued in Lieu of Cash Distributions 14,743 60,684 Redeemed (111,772) (250,120) Net Increase (Decrease) from Capital Share Transactions 127,094 93,494 Total Increase (Decrease) 196,568 112,452 Net Assets Beginning of Period 1,697,851 1,585,399 End of Period 2 1,894,419 1,697,851 1 Includes fiscal 2017 and 2016 short-term gain distributions totaling $0 and $2,650,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($25,563,000) and $0. See accompanying Notes, which are an integral part of the Financial Statements. 16 Managed Payout Fund Consolidated Financial Highlights Six Months Ended For a Share Outstanding June 30, Year Ended December 31, Throughout Each Period 2017 2016 2015 2014 2013 2012 Net Asset Value, Beginning of Period $17.54 $17.33 $18.90 $18.54 $17.62 $16.61 Investment Operations Net Investment Income .140 .324 .309 .384
